DETAILED ACTION
1.	This application is in condition for allowance except for the following formal matters: 
The phrase “operable to” recited in line 1 of claim 1 should be replaced by the phrase “configured to” to render the claim affirmative. 
The phrase “operable to” recited in line 6 of claim 11 should be replaced by the phrase “configured to” to render the claim affirmative. 
	Method claims 12-13 and 15-20 are incorrectly dependent upon apparatus claim 1. These claims should be dependent upon independent claim 11.
	Method claim 14 is incorrectly dependent upon apparatus claim 3. The claim should be dependent upon method claim 13. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
2.	Claims 1-20 are allowed. The closest prior art references are: Bodas et al. (US 2015/0023185 A1) which discloses a D2D UE measuring a power level during a first timeslot to determine whether to act as a relay in second timeslot; Wang et al. (US 2013/0294331 A1) which discloses a wireless terminal transmitting, at a low power level, a relay solicitation frame to a relay agent; and Vardhan et al. (US 2014/0126462 A1) which discloses an association process between a wireless node and a relay node. 

3.	The following is an examiner’s statement of reasons for allowance: 
For claims 1-10, the prior art fails to teach or render obvious a combination of:
transmit, via the communication interface, a relay-service desirability indication to the access point;
receive, via the communication interface, a relay-service confirmation from the access point; and

	For claims 11-20, the prior art fails to teach or render obvious a combination of:
	receiving a relay-service confirmation from the access point;
wherein the wireless station is operable to transmit at a first station-transmission power level during a first time period and a second station-transmission power level during a second time period, the second station-transmission power level being a reduced station-transmission power level as compared to the first station-transmission power level; and
transmitting an uplink transmission at the second station-transmission power level responsive to the relay-service confirmation from the access point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471